 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY ORDERED that the Petitioner's request to withdrawthe petition be, and it hereby is, granted with prejudice to its filinga new petition for a period of 6 months from the date of this Order,unless good cause is shown why the Board should entertain a newpetition filed prior to the expiration of such period.Local Union No. 450, International Union of Operating Engi-neers,AFL-CIO,and W. S. Chennault,business representative[TellepsenConstruction Company]and J.R.Rittenberry,ChargingParty.Case No. 39-CB-120. December 19, 1958DECISION AND ORDEROn December 19, 1956, Trial Examiner Harry S. Sahm issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondents filed exceptions to the Intermediate Report and a sup-porting brief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed?The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordis the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the exceptions, modifica-tions, and additions noted below.1.We agree with the Trial Examiner that the Respondents, inviolation of Section 8(b) (2) of the Act, caused the Company dis-criminatorily to deny employee Rittenberry a promotion to mastermechanic because he was not a member in its organization for 3 years.As shown in the Intermediate Report and the record, the Re-spondent Union and the Company were parties to a contract whichrequired that .the master mechanic be a "practical mechanic of thecraft . . . and have three (3) years or more of experience at . . .[his] trade." In April 1955, Farmer, the Company's superintendent,told employee Rittenberry that he might surprise him and makehim a master mechanic. Rittenberry, who had joined the RespondentUnion 2 years earlier, had experience in the trade dating back toIAs the record, exceptions, and brief adequately present theissues and positions ofthe parties, the Respondents' request for oral argument is denied.3 Because of their disagreement with the Trial Examiner'sfindings and recommenda-tions,the Respondents charge the Trial Examiner with bias and prejudice.We find noevidence in the record of bias or prejudice or merit in this contention.122 NLRB No. 78. LOCAL UNION NO. 450, INT'L UNION OF OPERATING ENGRS.5651927.Following this conversation, Farmer telephoned the Respond-ent Union's business agent, the Respondent Chennault, and notifiedhim of the contemplated promotion of Rittenberry.AlthoughChennault originally indicated in this conversation his satisfactionwith this appointment, he later telephoned Farmer and told himthat Rittenberry's union book or card showed that he lacked the3 years' experience as required by the contract.Thereafter, Farmer,with Chennault's approval, selected Cannard as master mechanic.The Respondents contend that the denial of the promotion toRittenberry was the voluntary act of the Company; that the Union'sapproval was not necessary; and that all Business Agent Chennaultdid was to point out that Rittenberry lacked the 3 years' requiredexperience.We find no merit in these contentions. Significantly,the Respondents do not, nor could they validly, argue that Ritten-berry actually did not possess this experience.As indicated above,Rittenberry's experience in the trade began in 1927.Moreover, theRespondents were fully aware of this fact for, when Rittenberryjoined the Union 2 years earlier he had given them this information.It is thus clear that the Respondents' opposition to Rittenberry'spromotion stemmed not from inadequate experience but from thefact that he had not been a member of the Union for 3 years.That the Respondents caused this discrimination is also clear.Concededly, the Respondents purported to act pursuant to the termsof the contract which prescribed the qualifications of the mastermechanic.As it was the Respondents' opposition to Rittenberry'spromotion for reasons related to union membership which preventedRittenberry from obtaining a promotion he otherwise would havesecured, the Respondents thereby caused the Company to discriminateagainst him within the meaning of Section 8(b) (2) of the Act.3We further find that, by such conduct, the Respondents restrainedand coerced employees in the exercise of their rights in violation ofSection 8(b) (1) (A) of the Act.2.The Trial Examiner also found that, although the contractualprovision recognizing the Respondent Union as a source for securingoperating engineers was lawful,4 the Respondent Union, in practice,maintained an exclusive hiring hall for the Company, which wasoperated in an unlawful manner by giving preference in employmentto union members in good standing.He therefore found that thes Radio Officers'Union etc.v.N.L.R.B.,347 U.S. 17; ef.N.L.R.B. v. InternationalUnion ofOperating Engineers etc. (Sub Grade EngineeringCo.),216 F. 2d 161, 164(C.A. 8), enfg. 93 NLRB406; N.L.R.B. v. Bell AircraftCorporation,206 F. 2d 235(C.A. 2), enfg. 101 NLRB 132.4 The General Counsel concedes the validity of the contractclause whichprovides thatthe Company-recognize[s] the Unionas a source of such skilled manpowerand will, therefore, useit as a source when in need of employees.The Union agrees that when Contractorsrequest employees,itwill exertevery effortto supplyskilledmen. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents thereby violated Section 8(b) (2) of the Act.TheRespondents deny the existence of an exclusive hiring-hall arrange-ment and, in any event, insist that the referral system was operatedon a nondiscriminatory basis.For the reasons hereinafter stated,we agree with the Trial Examiner's unfair labor practice findingsand find no merit in the Respondents' contentions.As shown in the intermediate Report and the record, it was thefunction of the master mechanic, a supervisory employee, to recruitengineers for the Company when the Company requested him to doso.To secure the needed engineers, the master mechanic utilizedexclusively the Respondent Union's hiring hall.The master me-chanic, whose selection was required by the terms of the contractbetween the Respondent Union and the Company when a specifiednumber of engineers was employed, was a union member.Asindicated previously, such appointment was subject to the Union'sapproval.As a member of the Respondent Union, the mastermechanic was obligated to abide by the International Union's con-stitution,which provided that "each shall hire none but those ingood standing with a union having jurisdiction over the work tobe done ....75It thus follows that the master mechanic served in a dual capacity-as agent of the Company in recruiting engineers and as agent ofthe Respondent Union bound to enforce its constitutional hiringrestrictions.In such circumstances, we find that the Company andthe Respondent Union, in effect, agreed through the master mechanicas their agent to operate under a closed-shop arrangement whichthe Act plainly prohibits.-The discriminatory nature of the hiring arrangement between theRespondent Union and the Company is further revealed by otherevidence in the case.Thus, the only persons referred by the Unionwere union members. In addition, Business Agent Chennault testi-fied that the Union's out-of-work list was maintained solely forunion members.Moreover, as discussed in the Intermediate Report,and later in this decision, the Union made Rittenberry's good stand-ing in its organization a condition of employment when it refusedto place Rittenberry's name on the Union's out-of-work list because5Art. XXIII,subdivision 3, Section(a).Althougha union's constitution and bylawsmay be used as evidence of an unfair labor practice,the Trial Examiner is in error inindicating that the constitutional provision itself was illegal.Joliet ContractorsAsso-ciation v. N.L.R.B.,202 F. 2d 606, 608-609, 612 (C.A. 7), enfg. as mod. 99 NLRB 1391,1394, cert.denied 346 U.S. 824.e Enterprise Industrial Piping Company,117 NLRB 995;Booth and Flinn Company,120 NLRB 545.In finding that master mechanics were agents of the Union,we do not rely,as did theTrial Examiner in part, on the fact that there was "some indication"that when therewas no steward on the job the responsibility of enforcing the Union's rules devolved uponthe master mechanics.The Trial Examiner did not permit the General Counsel to adducesuch evidence. LOCAL UNION NO. 450, INT'L UNION OF OPERATING ENGRS.567of his failure to picket or pay the $22.50 fine or assessment, andwhen Master Mechanic Cannard, as the Respondent Union's agent,refused, pursuant to the Union's instructions, to ask for Rittenberry'sreferral until he straightened out his picketing difficulties with theUnion.Finally, the Union threatened Rittenberry with expulsionand the consequent loss of employment if he did not withdraw hischarges filed herein.This also indicated that membership in goodstanding in the Union was a condition of employment.?In the recentMountain Pacificcase," the Board held that an ex-clusive hiring-hall agreement between an employer and a labororganization is permissible if certain safeguards against discrimina-tion are provided. It is obvious that not only were such safeguardsnot provided here but the hiring hall was actually operated forbenefit of union members in good standing.Accordingly, we find that, by maintaining an exclusive hiring-hallarrangement with the Company, which gave preference in employmentto union members in good standing, the Respondents violated Sec-tion 8(b) (2) and (1) (A) of the Act.3.We agree with the Trial Examiner that the Respondents vio-lated Section 8(b) (2) and (1) (A) of the Act by causing theCompany to discriminate against Rittenberry in violation of Sec-tion 8(a) (3).We find, as did the Trial Examiner, that the Re-spondents refused to place Rittenberry on the out-of-work list andto return him to his prestrike job when work became availablebecause of his failure to perform picket-line duty or pay the $22.50fine or assessment imposed upon him.As Rittenberry could not bereemployed without the Respondent Union's clearance, we find thatthe delay in his reemployment was the direct result of the operationof the discriminatory hiring system.°Moreover, separate and apartfrom the existence of a discriminatory hiring arrangement, the Re-spondent Union caused the Company to discriminate against Ritten-7 In finding an illegal hiring-hall arrangement, we, unlike the Trial Examiner, do notrely on the written statements given by Company Superintendents Farmer and Looper.TheCounty Electriccase, 116 NLRB 1080, cited by the Trial Examiner, is inapplicable,as it deals with admissions of "responsible representatives" of respondent parties in aproceeding.The Company in the present case is not a respondent party.8Mountain Pacific Chapter of the Associated General Contractors, Inc.,119 NLRB 883.Such agreement or arrangement must provide that:(1) Selection of applicants for referral to jobs shall be on a nondiscriminatory basisand shall not be based on, or in any way affected by, union membership, bylaws,rules, regulations, constitutional provisions, or any other aspect or obligation ofunion membership, policies, or requirements.(2)The employer retains the right to reject any job applicant referred by theunion.(3)The parties to the agreement post in places where notices to employees andapplicants for employment are customarily posted, all provisions relating to thefunctioning of the hiring arrangement, including the safeguards that we deem essen-tial to the legality of an exclusive hiring agreement.See also Joe K.Miller, d/b/a K.M. & M. ConstructionCo., 120 NLRB 1062.8N.L.P.B. v. Local369,International Hod Carriers', etc. (A. C. Frommeyer Co.),240 F. 2'd 539, 544 (C.A. 3), enfg. as mod. 114 NLRB 872. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDberry by reason of Master Mechanic Cannard's refusal to hire himuntil he straightened out his picket-line difficulties with the Re-spondent Union.The record shows that Rittenberry had spokento Cannard on two occasions about returning to work and that theUnion had instructed Cannard not to request Rittenberry until hehad adjusted his picket-line difficulties with the Union. In so doing,Cannard was acting as the Respondent Union's agent, not only asa result of these instructions, but also as a union member boundby the Union's constitution to hire only union members in goodstanding.10We therefore find that the Union was responsible forCannard's conduct in imposing a discriminatory condition of employ-ment in contravention of the prohibition in the Act.The Respondents contend, however, that no violation could befound because no jobs were available at the time Rittenberry re-quested referral or applied for his prestrike job.We find no meritin this contention. It is well settled that discrimination may be in-ferred where it is clear that the existence of a discriminatory hiringpractice and the union's attitude toward the applicant would make.reapplication futile when a job did open up.11This is precisely thesituation in the present case.4.We also agree with the Trial Examiner's finding that the Re-spondents, in violation of Section 8(b) (1) (A) of the Act, threatenedRittenberry with loss of employment if he did not withdraw thecharges he had previously filed with the Board. The Respondents'exceptions to the Trial Examiner's finding are based primarily ontheir disagreement with the Trial Examiner's credibility findings.We perceive no reason to disturb these findings.125.Finally, the Respondents contend, in substance, that the unfairlabor practices alleged in the complaint are not supported by acharge, as required by Section 10(b) of the Act.We do not agreewith this contention.The charge filed herein alleges that the Respondents, in violationof Section 8(b) (1) (A) and (2) of the Act, caused the Company to"terminate the employment of Rittenberry" and that the Respondentsrestrained and coerced employees of the Company in the exerciseof the rights guaranteeed in Section 7 of the Act. In our opinion,these allegations are sufficiently related to, and broad enough toencompass, the allegations of the complaint.Accordingly, as theunlawful conduct alleged in the complaint occurred within 6 monthsprior to the filing and service of the charge herein, we find thatSection 10(b) does not bar the complaint.10United Brotherhood of Carpenters and Joiners of America, Local #517 (Gil WynerConstruction Company),112 NLRB 714, 716, enfd. 230 F. 2d 256 (C.A. 1).n N.L.R.B. v. Local369,International Hod Carriers', etc., supra,at p. 544.12 Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F. 2d 362 (C.A. 3) ; cf.N.L.R.B. v. Universal Camera Corporation,190 F. 2d 429 (C.A. 2), on remand fromUniversal Camera Corp. v. N.L.R.B.,340 U.S. 474. LOCAL UNION NO. 450, INT'L UNION OF OPERATING ENGRS.569THE REMEDYTo remedy the unfair labor practices herein, we shall adopt theTrial Examiner's recommendations except as modified herein.We have found that the Respondents have operated an unlawfulexclusive hiring hall pursuant to an arrangement. with the Com-pany.We shall therefore order them to cease and desist fromentering into, maintaining, or giving effect to such arrangement,agreement, or understanding with the Company or any other em-ployer over whom the Board will assert jurisdiction, which doesnot provide for the safeguards prescribed in the Board's decision inMountain Pacificand which is not enforced in a nondiscriminatorymanner.13We have also found that, under the hiring-hall arrangement be-tween the Respondent Union and the Company, membership in goodstanding was unlawfully imposed as a condition for securing andretaining employment with the Company, thereby inevitably co-ercing employees not only to become members in good standing intheRespondent.Union but also to pay the Respondent Unioninitiation fees, dues, and other sums.The payment of such moneysthus constituted the price employees had to pay for their jobs indisregard of their statutory rights.In order to expunge thecoercive effects of such illegal exactions, we find it necessary andappropriate in effectuating the policies of the Act to direct theRespondent Union to refund the moneys so collected from theCompany's employees.14Otherwise, the Respondent Union wouldbe permitted to enjoy the fruits of its own unfair labor practices.However, in conformity with Section 10(b) of the Act, the Re-spondent Union's liability shall be limited to moneys collected duringthe period beginning 6 months before the filing and service on itof the charge herein.The evidence of the Respondents' unlawful conduct herein per-suades us that there is a reasonable likelihood that the Respondentswill engage in similar unfair labor practices with respect to em-ployees of other employers unless they are enjoined.Moreover,Board records disclose that the Respondents have committed otherviolations of the Act.15 In addition, as found above, the Respond-13Mountain Pacific Chapter of the Associated General Contractors, Inc.,119 NLRB 883.14Cf.United Association of Journeymen & Apprentices of the United States and Canada,Local 231, AFL-CIO (J. S. Brown-E. F. Olds Plumbing & Heating Corporation),115NLRB 594;Harold Hibbard and Ben R. Stein d/b/a Hibbard DowelCo., 113 NLRB 28;N.L.R.B. v. Broderick Wood Products Co., et at.,261 F. 2d 548 (C.A. 10). Contrary tothe implication in the Intermediate Report, we find that the requirement of membershipin good standing as a condition of employment establishes that the Respondent Unioncoerced employees into paying these moneys.Moreover, we find that the power to directthe refund herein is an incident of the Board's general authority to order such affirmativeaction to remedy an unfair labor practice as will effectuate the policies of the Act.Ibid.15 See, for example,Local 450, International Union of Operating Engineers, AFL-CIO(Construction Employers etc. and Tampco Piping, Inc.),120 NLRB 568;Local 450,InternationalUnion of Operating Engineers, AFL-CIO (W. J. Hedrick and H. W.Marschall, Jr., d/b/a Industrial Painters and Sand Blasters),117 NLRB 1301. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDents have caused the Company unlawfully to discriminate againstRittenberry.Therefore, to effectuate the policies of the Act, weshall order the Respondents to cease and desist from causing otheremployers over whom the Board will assert jurisdiction to dis-criminate against their employees or applicants for employment,and from in any other manner restraining or coercing employeesin the exercise of their statutory rights.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, LocalUnion No. 450, International Union of Operating Engineers, AFL-CIO, its officers, representatives, agents, successors, and assigns, andthe Respondent, W. S. Chennault, its business representative, shall:1.Cease and desist from :(a)Entering into, performing, maintaining, or otherwise givingeffect to any agreement, arrangement, or understanding with Tel-lepsen Construction Company, or any other employer over whomthe Board will assert jurisdiction, which conditions the hiring ofapplicants for employment, or the retention of employees in theirjobs,with such employer upon clearance or approval by the saidRespondents, or which conditions employment upon membership inthe Respondent Union, except as authorized by Section8(a) (3) ofthe Act.(b)Causing or attemptingto causeTellepsen Construction Com-pany, or any other employer over whom the Boardwill assertjurisdiction,to discriminateagainstJ.R. Rittenberry, or any otheremployee or applicant for employment, in violation of Section 8(a)(3) of the Act,(c)Threatening J. R. Rittenberry or any other employee with lossof employment if herefuses towithdraw any unfairlabor practicecharge filed by him with the National Labor Relations Board.(d) In any othermannerrestraining or coercing employees inthe exerciseof their rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement re-quiringmembership in a labororganization as a condition of em-ployment as authorized by Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Make whole J. R. Rittenberry for anyloss of earnings hemay have sufferedbecause ofthe discrimination against him, in themannerset forth in the section of the Intermediate Report entitled"The Remedy." LOCAL UNION NO. 450, INT'L UNION OF OPERATING ENGRS.571(b)Refund to all present and former employees of TellepsenConstruction Company any initiation fees, dues, or other moneysthey were illegally required to pay the Respondent Union in orderto secure or retain employment with the said Company under theillegal hiring arrangement between the Respondent Union and theCompany during the period beginning 6 months before the filingand service upon the Respondent Union of the charge in thisproceeding.(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all records, reports, out-of-work lists, and other documents necessary to analyze the amountsof moneys due and the rights of employment under the terms of thisOrder.(d)Post in the Respondent Union's business offices and meetinghalls copies of the notice attached hereto marked "Appendix."'sCopies of said notice, to be furnished by the Regional Director forthe Sixteenth Region, shall, after being duly signed by an authorizedrepresentative of the Respondent Union and by the RespondentChennault, be posted by the said Respondents immediately uponreceipt thereof, and be maintained by them for a period of sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by the Respondents to insure that the said noticesare not altered, defaced, or covered by any other material.(e)Mail to the Regional Director for the Sixteenth Regionsigned copies of the notice attached hereto as an appendix forposting at the offices of Tellepsen Construction Company and projectsiteswhere the said Company is engaged in business within theterritorial jurisdiction of the Respondent Union, in places wherenotices to the Company's employees are customarily posted, if thesaid Company is willing to do so.(f)Notify the Regional Director in writing, within ten (10) daysfrom the date of this Order, as to what steps the Respondents havetaken to comply herewith.19 In the event that this Order Is enforced by a decreeof a UnitedStates Court ofAppeals, there shall be substitutedfor the wards"Pursuantto a Decision and Order" thewords"Pursuant to a Decreeof the UnitedStates Courtof Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNION No. 450, INTERNATIONALUNION OF OPERATING ENGINEERS, AFL-CIO; TO ALL EMPLOYEESOF TELLEPSENCONSTRUCTION COMPANY; AND TO ALL APPLICANTSFOR EMPLOYMENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby given notice that : 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT enter into, perform, maintain, or otherwise giveeffect to any agreement, arrangement, or understanding withTellepsen Construction Company, or any other employer overwhich the National Labor Relations Board will assert juris-diction,which conditions the hiring of applicants for employ-ment, or the retention of employees in their jobs, with suchemployer upon clearance or approval by us, or which conditionsemployment upon membership in our organization, except asauthorized by Section 8(a) (3) of the Act.WE WILL NOT cause or attempt to cause Tellepsen ConstructionCompany, or any other employer over which the Board willassert jurisdiction, to discriminate against J. R. Rittenberry, orany other employee or applicant for employment, in violationof Section 8(a) (3) of the Act.WE WILL NOT threaten J. R. Rittenberry or any other employeewith loss of employment if he refuses to withdraw any unfairlabor practice charge filed by him with the National LaborRelations Board.WE WILL NOT in any other manner restrain or coerce employeesin the exercise of their rights guaranteed in Section 7 of theAct, except to the extent to which such rights may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized by Section 8(a) (3)of the Act.WE WILL make J. R. Rittenberry whole for any loss of paysuffered as a result of the discrimination against him.WE WILL refund to all employees of Tellepsen ConstructionCompany any initiation fees, dues, or other moneys they wereillegally required to pay in order to secure or retain employmentwith the said Company under the illegal hiring arrangementbetween our Union and the said Company during the periodbeginning 6 months before the filing and service upon us of theunfair labor practice charge in this proceeding.LOCAL UNIONNo. 450,INTERNATIONAL UNIONOFOPERATINGENGINEERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)W. C. CHENNAULT,Business Agent.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. LOCAL UNION NO.450,INT'L UNION OF OPERATING ENGRS.573INTERMEDIATE REPORTBACKGROUNDJ.R. Rittenberry,the Charging Party herein,went to work for the Tellepsen Con-struction Company on March 3, 1953, operating a welding machine. Shortly beforegoing to work,Rittenberry joined the Respondent Union which had a collective-bargaining agreement with the Houston Chapter of Associated General Contractorsof America,Inc., of which Tellepsen Construction Company is a member.Thisagreement,relevant provisions of which are attached hereto as Appendix B, pro-vided,inter alia,that the Company would use the Union as a manpower source tosupply it withconstruction employees.The General Counsel claims that sometime in April 1955,the Company soughtto make Rittenberry a master mechanic,a supervisory position,'but that the Unionrefused to agree to his promotion for proscribed reasons.The Union defends itsaction by pointing out that inasmuch as its agreement with the Company providedthatmaster mechanics must have at least 3 years'experience at their trade, andRittenberry did not, he was ineligible for the promotion.The General Counselcounters this defense by alleging that this 3 years' experience provision was interpretedby the Union to mean that an employee must have been a member of the Union for3 years before he could be eligible to become a master mechanic,and since it isundenied that Rittenberry had such experience the Union's refusal to agree to hispromotion under these circumstances was a violation of the Act.On July 20, 1955,at a time when the Charging Party, Rittenberry,was on hisvacation,the Union went on strike.The strike lasted until Sunday,August 14, 1955.The following day, Rittenberry went to the union hall and was told by the unionofficials that because he had not walked the picket line during the strike his namewould be placed at the bottom of the out-of-work list.The Union denies this, claim-ing that Rittenberry did not return to work because there was no job for him whenthe strike ended and that one did not become available until March 20, 1956, whenhe returned to work.The General Counselalso allegesthat shortly before thehearing commenced inthis proceeding union officials threatened Rittenberry with expulsion from the Unionwhich is the equivalent of loss of his job, if he did not change or withdraw his thenpending charge which he had filed with the Board.The Union denies this accusation.1.FINDINGS OF FACTIt is conceded and found that the Respondent Union is a labor organization withinthemeaning of Section2(5) of the Act.It is conceded also that the TellepsenConstruction Company, herein referred to interchangeably as Tellepsen and theCompany, is engaged in general construction.Ithas a contract with the DowChemical Company under which it performs maintenance,repair, and constructionwork as an independent contractor for the Dow Chemical Company at its plantsA and B, located at Velasco and Freeport, Tex. respectively.'Tellepsen alsoperforms services in the State of Louisiana for Esso Standard Oil Company, andfor GulfInterstateCompany, anatural gas transmission company.Tellepsen in thecourse and conduct of its business during the 12-month period from April 1955 toApril 1956,which period is representative of all times material hereto, performedservices for Dow Chemical Company at its plants A and B in excess of $1,000,000. Inaddition, Tellepsen performed services outside the State of Texas for Esso Standard OilCompany in excess of$50,000, and also performed services for Gulf InterstateCompany in excess of$50,000, both of which are located in the State of Louisiana.Dow Chemical Company ships chemical products valued in excess of $1,000,000annually to points outside the State of Texas; Esso Standard Oil Company shipspetroleum products in excess of $200,000 annually to points outside the State of1 The General Counsel contends and Respondent denies that the master mechanics were,supervisors.It is found, upon the basis of the entire record, that they are supervisorswithin the meaning of Section 2(11) of the Act. See section 15 of the agreement betweenthe Union and Company (Appendix B). In addition, as discussed in later sections of thisreport,master mechanics have powers which are supervisory and disciplinary in nature.They hire and discharge the men working under their supervision, have charge of themaintenance and repair of equipment, and instruct the men under their supervision.Inasmuch as they are invested with authority to give orders, master mechanics are a partof the supervisory system, even if,in someinstances, the orders they give are notinitiated by them.2Plant A is located 8miles fromplant B. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDLouisiana;and Gulf Interstate Company furnishes natural gas in excess of $200,000annually to points outside the State of Louisiana.It is found,therefore,that theTellepsen Construction Company is engaged in commerce within the meaning ofthe National Labor Relations Act3 and it is subject to the jurisdiction of the NationalLaborRelations Board.THE TESTIMONYJ.R. Rittenberry,the Charging Party, has had extensive experience as an operatingengineer dating back to 1927.4 In February 1953, he applied for a job to A. V.Looper, construction superintendent of Tellepsen'splant B project.Rittenberrytestified that Looper, who is related to Rittenberry's wife, told him that theRespondent Union, which had a collective-bargaining agreement with the Company,would not permit anyone to work for the Company who was not a member of theUnion.Consequently Looper made arrangements whereby Rittenberry appearedbefore the Union'sexamining board to determine his qualifications.The boardinquired about his experience and other related matters with respect to the operation,maintenance,and repair of mechanical equipment.At thattime he also paid halfof his union initiation fee of $83. Shortly afterwards,the union examining boardnotified him by mail that he had passed the examination and was entitled to mem-bership in the Union.Shortly after Rittenberry received this notice, he met W. C. Chennault on March3, 1953, at the union hall.Chennault at that time was a master mechanic forTellepsen at its plant A project.5Chennault took him to the project at the DowChemical Company, with whom Tellepsen had a constructionand maintenancecontract,where he was finger-printed and filled out various employment formspreparatory to being placed on the Tellepsen payroll.Chennault then assignedRittenberry to operating a welding machine under his supervision.6About April 11, 1955, Rittenberry was transferred to plant B from what is referredto as the Glycerol project?On or about April 18, 1955, while he was at the plant Bmaintenance job, which, at that time, did not have a master mechanic to superviseit,R. J. Farmer, Superintendent of the Tellepsen Construction Company's plants Aand B projects, informed Rittenberry that he had intended to promote Rittenberryto master mechanic at the plant B project, but that when he took steps to bring aboutthe promotion, he was told by Chennault, the Union's business agent, that Rittenberryhad not been a union member for 3 years, and for this reason he was ineligible forpromotion.8Shortly after this, V. A. Cannard, who had been a union member forover 3 years,was made master mechanic at the plant B project.In the early part of July, Rittenberry received permission from his master mechanic,Cannard, to take a 2 weeks' vacation,commencing on July 16, and ending on August1, 1955.On July 20, the Union went on strike against the Houston Chapter of theAssociated General Contractors,a multiemployer bargaining unit, of which Tellepsenwas a member.9Rittenberry returned to his home from his vacation in the latee 61 Stat.136, as amended,herein calledthe Act.I From 1927 to 1940 he operated bulldozers,water pumps, air compressors, dumptrucks, jackhammers,wagon drills,well-drillingmachines,steam shovels,and drumhoists.During the 5 years(1940-45)he was in the Army, he attended a heavy equip-ment school,testing equipment,and, upon going overseas, was made a motor sergeant.As such he operated,maintained,and repaired all types of heavy equipment.Upon hisdischarge from the Army in November 1945, he was employed as an automobile mechanic.From 1947 until he went to work for Tellepsen,he drove, maintained,and repaired busesfor a school district.c Chennault left Tellepsen'semploy later and took a position on July 14,1953, asbusiness agent for the Respondent Union at its Freeport,Tex., office.He testified thatas business agent his duties included the maintenance and management of the Union'sout-of-work list, whereby job applicants were dispatched to employers.8 Subsequently,Rittenberry operated a motor crane,air compressors,water pumps, bull-dozers,winch truck,and at one time he uncrated and assembled four diesel weldingmachines.During this time he also maintained and repaired various mechanicalequipment.7When Rittenberry first went to work, he was operating a winch truck at plant A.Three or four months later,he was transferred to plant B ; later to plant A,and then tothe Glycerol project.8See General Counsel's Exhibit No.5 and Looper's testimony on redirect examination.9 Tellepsen was not picketed but the premises of two other members of the HoustonChapter of Associated General Contractors were.However,those union members em-ployed byTellepsen did not work during the strike. LOCAL UNION NO. 450, INT'L UNION OF OPERATING ENGRS.575afternoon of July 29 at which time Looper, the Company's construction superin-tendent, brought him a check for money owed him by the Company for servicesrendered prior to his going on vacation.Rittenberry learned for the first time fromLooper that the Union had gone on strike on July 20. From July 29, when Ritten-berry returned from his vacation, until August 14 when the strike ended, no onefrom the Union requested him to walk the picket line.On Sunday, August 13,Rittenberry telephoned his master mechanic, Cannard, at his home and learned thatthe strike was settled.Cannard told him to report to the union hall thefollowingmorning which Rittenberry did.At the union hall, Rittenberry spoke to Chennault and Kenneth Cook (a picketcaptain) about returning to work, and according to Rittenberry they told him that hehad no job because he had not walked the picket line during the strike and that hisname would be placed at the bottom of the Union's list which it maintained for themembers who were out of work and seeking employment. Rittenberry remonstratedwith them explaining that he was on his vacation during the strike and that, regard-less of the strike, he was still in the employ of Tellepsen and that he therefore sawno necessity for having to place his name on the out-of-work list.Chennault andCook explained to Rittenberry that at a recent union meeting, which Rittenberry didnot attend, a resolution had been passed by the membership that if any member didnot do his allocable share of picketing during the strike he would be fined $7.50 foreach time he missed doing picket duty.Rittenberry was advised by them that sincehe had missed three tours of picket duty he owed the Union $22.50.Moreover,explained Chennault, it would do him no good to report for work at the projectsite as be could not work unless he had a job referral slip from the Union.1°Whenhe asked Chennault and Cook whether he would be able to return to his job if hepaid the $22.50, they told him that even if he paid the fine, his name would still beplaced at the bottom of the out-of-work list and as employees were requested, hewould have to wait his turn until his name got to the top of the list.Shortly after the above incident, Rittenberry testified he telephoned V. A. Can-nard, his master mechanic, at his home," to inquire about his job status and wasinformed by Cannard that until such time as Rittenberry straightened out his picket-line difficultieswith the Union the Union would not permit him to request hisservices.12On or about November 22, 1955, Rittenberry again called Cannard and askedhim if the winch truck which Rittenberry had been operating immediately before thestrikewas working and Cannard informed him that it was being used at plant A.13Rittenberry also asked Looper the same question and Looper confirmed whatCannard had told him.About the beginning of March 1956, A. V. Looper, Tellepsen's constructionsuperintendent, had a conversation with Chennault, the Union's business agent, inthe course of which he asked Chennault if he had any objection to Rittenberry'sreturning to work.Chennault replied that he did not.Upon being told by Looperthat Chennault had no objection, Rittenberry went to the union hall and requestedChennault to place his name on the out-of-work list which he did.On March 19Looper telephoned Chennault and asked him if he would send Rittenberry back towork.The following day Chennault notified Rittenberry to report to work for theCompany.On May 13, 1956, approximately 3 weeks after the complaint in this proceedinghad been served on the Respondent Union, Earl E. Ford, business representative forthe Respondent Union, came to Rittenberry's home.According to Rittenberry'stestimony, Ford asked Rittenberry to accompany Homer C. Pierce, Respondent'sbusiness manager, to the office of the Union's attorney ". . . where I could ... changemy statement, reword my statement ... and drop the charges.... Well, [Ford] saiditwould eventually lead to they would take my [union] book away from me and Iwouldn't be able to go to work nowhere, and throw all, everybody else out of work,and the Union would be busted up and they would fine me.... I don't know exactly10 Rittenberry testified that shortly after this conversation with Chennault he askedFarmer, Tellepsen's superintendent, if his "job was still open" and he told him it was.U Cannard, who is a member of Respondent Union, returned to work less than a weekafter the strike had terminated.12 Looper, construction superintendent, testified that Cannard told him that Rittenberrywould have to straighten out his difficulties with the Union with respect to his failure towalk a picket line before he would be eligible to return to work.13 Cannard testified that Rittenberry inquired from him about his job status at thetime the strike ended ; a few days later Rittenberry again spoke to him about comingback to work and a third time a few months later. 576DECISIONSOF NATIONAL LABORRELATIONS BOARDall there was said,but anyway the whole intention for me was to come and changemy charges and drop the charges."Rittenberry testified that about a week later Ford telephoned him at his home onMay 19 and asked him what he had decided to do and that he replied,"1 had donemade my statement and I couldn't get in dutch withUncleSam by giving anotherstatement."On May 24 Harvey Frazier, a master mechanic at Tellepsen's plant A project,and a union member,invitedRittenberry to his home that evening.When hearrived at Frazier's home, Homer Pierce,business manager of the Respondent Union,was also there.According to Rittenberry,Pierce asked him to drop the charges hehad filed with the Board against the Respondent Union and if he would not agreeto do so, his union book would be taken from him thus preventing him from con-tinuing to work for the Company.The following day Looper,Tellepsen's construction superintendent,came to whereRittenberry was working on the project site, and told him to telephone Chennault.When he spoke to him,Chennault asked and Rittenberry agreed to meet at theunion attorney's office in Houston on the following day.He came to the attorney'soffice on Saturday,May 26, which was 2 days before the hearing in this proceedingcommenced.Also present were Chennault and Frazier.Rittenberry's testimonycontinues as follows:I believe[the Union's attorney]asked me that he wanted to talk to me aboutthis, and he didn't know all of the particulars about it, and I think I asked himbefore we got started,I told him that we wanted to have one thing straight, thatitwas going to be short and I was on the receiving end, I wasn't giving out noinformation of any kind that-unless my lawyer was sitting here beside of me,and he said,well, that was kind of impossible to reach him at Forth Worth orget him here from Fort Worth, something like that and he did ask me 2 or 3questions,and I refused to answer the questions....I got up and he asked mewould I mind stepping outside while he talked to Mr. Chennault and Mr.Frazier behind closed doors.Turning to a consideration of the Respondent Union's testimony,the record showsthat all its witnesses categorically denied that they asked Rittenberry to withdrawthe charge he filed with the Board or asked him to change,for the benefit of theUnion, a statement previously given by him to the Board or that he was threatenedwith loss of future benefits by union officials.Earl E. Ford,business agent for the Union,denied that he ever asked Rittenberryto withdraw the charges or to change the statement he had given to the Board nordid he threaten him in any way whatsoever with loss of employment rights.Oncross-examination,Ford testified as follows:Q.What persuasion did you attempt to use on Mr.Rittenberry to inducehim to withdraw the charges he had filed against Local 450?A.Well, I explained to Mr. Rittenberry that the charges that he had filedagainst the Local Union would not only disrupt the Local Union but wouldaffect many people that belonged to it, gets the people all tore up and everythingelse....Well,it costs them money for all this hearing,everything else, it costseverybody money, costs the Local Union money to hold the hearing cases, costsall the business agents,everybody else that's representatives that's involved init their loss of time and everything else.Q.What was your purpose in asking Mr. Rittenberry to go to Brock's office?A. The purpose was to have him tell Mr. Brock his side of the story and healso indicated that he would-he had the idea of wanting to drop the chargesbut he didn't know how to go about it.He indicated that to me.******He indicated to me by telling me that he didn't know how to go about droppingthe charges and I recommended that if he wanted to drop the charges I wouldtake him to Houston to Mr.Brock'soffice,he could tell Mr. Brock his side ofthe story, and they could work it out whatever he wanted to do about with-drawine it. I didn't know personally how he could withdraw it.Q.Did he ask you what assurance or protection you could give him if hewould withdraw the charge?.A. Yes Sir. . . . I assured him that there would be no action takenagainsthim at any time.Homer C. Pierce, business manager for Respondent Local 450, an elective official,who appoints all the RespondentUnion'sbusiness agents, denied that he ever asked LOCALUNION NO. 450,INT'L UNIONOF OPERATING ENGRS.577Rittenberry to withdraw his charge or. change any statement he had given to theBoard or threatened him with loss of future employment.He testified that when hespoke with Rittenberry at Frazier'shome onthe evening of May 24, he toldRitten-berry he "would like for him to come to Houston and talk to Mr. Brock andat leastbe fair enough to give our attorney a statement of facts.Andat no timedid I askMr. Rittenberry to change his statement in any form or anyhing that he might havesaid to anybody in the past."W. H. Frazier,mastermechanic at plant A and a union member, testified thatitwas he who invited both Pierce and Rittenberry to his home.When he was askedon cross-examinationwhat "prompted" him in doing so, he testified:Well, I don't truthfully say that I can truthfully answer you, but I felt like hedidn't realize what he was doing. . . . because I wanted to see if he couldn'tdrop this matter. I didn't think he realized what he was doing. . . I askedRittenberry to drop them charges because I thought I was doing the man afavor.Frazier's testimonyon cross-examinationcontinues as follows:Q.Now, what was your purposein tellingMr. Rittenberry that the unionmen might object to working with him if he didn't drop those charges?A.Well, I think anybody with common sense knows that a union man isnot goingto work witha mannot carrying a card.Q. I understood in answer to my question a minute ago that [you testified]anyone knew that there wouldn't be any union men working alongside a man notcarrying a card or a nonunion man, but evidently you are saying that youdidn't say that.A. I said there is a possibility that you would run into complications.On September 1, 1955, a little over 2 weeks after the strike had ended whicheventuated in Rittenberry not returning to work, he filed his charge with the Board.On April 24, 1956, the complaint issued and alleged that the Union caused Ritten-berry's employer, Tellepsen Construction Company:(1) to refuse to promote Rittenberry to master mechanic in May '1955, be-cause he was not a member of the Union for three years;(2) the Union caused the Company to refuse employment to Rittenberryfrom August 15, 1955, the date the strike ended, until March 20, 1956, because:(a)Rittenberry did not picket during the strike nor pay the fine assessedagainst himby the Union because of his failure to picket;(b) the Union operated an illegal closed shop hiring arrangementwhereby the Company could hire only those who had referrals from theUnion and the Union refused to refer Rittenberry.Respondent Union filed its answer on April 27, 1956, denyingthe commission ofany unfair labor practices.The hearing commenced at Houston, Tex., on May28, 1956, before Henry S. Sahm, the duly designated Trial Examiner.At thehearing the General Counsel moved to amend the complaint by addingan allegationthat shortly before the hearing commenced, the Union threatened Rittenberry, theCharging Party, with loss of future employment rights if he did not withdraw thecharge he had filed with the Board and/or change an affidavit he had previouslygivento a Board investigator.The Respondent Union's counselpleaded surprise andmoved fora continuancein order to prepare to meet the allegations in the amend-ment.In view of the grave accusations alleged in theamendmentand in order toaccord Respondent's counsel adequate time in which to prepare his defense, thehearing wasadjourned on May 30, reconvened on July 10, and concluded on July 11.All parties were represented by counsel14 and were afforded full opportunity toparticipate in the hearing, to introduce relevant evidence, and to argue orally.Themotion of the Respondent to dismiss the case at the end of the General Counsel'scase-in-chief was denied.Ruling was reserved on the Respondent Union's renewalof its motion at the conclusion of its case-in-chief and it is hereby ruled upon inaccordance with the findings and conclusions made herein. Briefs were filed by boththe General Counsel and the Respondent's counsel which thoroughly analyzed thefacts and cited cases alleged to be dispositive of the issues in this proceeding.14W. C. Chennault, business agent of the Union, appeared on his own behalf.505395-59-vol. 122-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDContentions of the Parties as to the Alleged Closed ShopThe relevant portions of the collective-bargaining agreement entered into betweenthe Respondent Union and the Association, of which Tellepsen is a member, disclosesno patent illegality with respect to the contract itself.15The General Counsel con-cedes this but contends that the written contract has been supplemented by unwrittenpractices and oral agreements which have resulted in closed-shop conditions wherebya prospective employee must first obtain membership in the Union before he can behired by the Company.The General Counsel claims that the Union's illegal closed-shop hiring-hallarrangement operated in the following manner:The master mechanics who aresupervisors and union members are hired by the Company but not before obtainingclearance from the Union.After the master mechanic is hired, the Companyinforms him of the number and categories of operating engineers the detail willrequire.16He, in turn,contacts the union hiring ha1117 and requests that these menbe sent to the project site.The Union, claims the General Counsel, then fills therequest by selecting men from its out-of-work list which contains only the namesof union members.The Respondent contends, however, that there was no underlying agreement orpractice for the Tellepsen Construction Company to recruit its employees exclusivelythrough the Union. It claims that the testimony fails to prove discrimination againstnonunion applicants for employment.On the contrary, the Union urges it provedaffirmatively that its out-of-work list was maintained for union as well as nonunionjob applicants.Moreover, argues the Union, the Company did not vest soleauthority to hire in the master mechanics nor was there any understanding, agree-ment, or practice requiring Tellepsen to clear the employment of all master mechanicswith the Union.Resolutions of CredibilityIt is readily apparent, therefore, that the General Counsel and Respondent'scounsel are diametrically opposed in their respective versions as to the manner inwhich the Union operated its hiring hall.Nevertheless, after observing the wit-nesses and analyzing the record and the inferences to be drawn therefrom, theseconflicting contentions are resolved for the reasons hereinafter explicated, in favorof the version advanced by the General Counsel.18Rittenberry, the Charging Party, appeared to be a sincere and truthful witness.This impression became a conviction when his testimony was found to be bothconsistent with the attendant circumstances in this case and not appreciably shakenby able counsel for the Respondent who vigorously and thoroughly cross-examinedhim.On the other hand, the demeanor of Chennault, Pierce, and Cannard, while onthe witness stand, and their disposition to fence with the General Counsel, togetherwith their vague, inconvincing, and in some instances evasive and incredible testi-mony, which frequently contradicted themselves and one another, compels the trierof these facts to discredit their testimony, insofar as inconsistent with the findingsmade herein.Farmer, superintendent of Tellepsen Construction Company, was so reluctant tostate frankly any matter adverse to the Union's interest that at times this charac-teristic approached not only evasion but incoherence.This disinclination of Farmerto testify adversely to the Union's interests was probably due to a painful awarenessthat he must avoid precipitating a cleavage between the Company and the Union.He was in the dilemma of knowing that he would have to continue to deal withthe Union in the future and that his company was almost entirely dependent upontheUnion for its labor supply.These subjective considerations, which the coldrecord fails to capture, are not stated to justify Farmer's questionable conduct orhiswitness-stand deportment, but solely to attempt to explain that part of his in-15 One agreement(General Counsel'sExhibit No. 2) was in effect from July 1, 1954, toJuly 1, 1955, and was extended on August 14, 1955, to April 30, 1958 (General Counsel'sExhibit No. 3).16 For the types of job categories encompassed by the term"operating engineer," seeGeneral Counsel'sExhibit No. 3, beginning at page 9.17A hiring hall is a location from which a union fills requests for workers under arotary hiring system.Under this system,when a worker is unemployed,he registers atthe union hiring hall where the registrants are listed in order of date of registration.When an employer advises the union of vacancies,the union normally selects men fromthe top of the register and refers them to the employer.28Universal Camera Corporation v. N.L.R.B.,340 U.S. 474,at 494 to 496. LOCAL UNIONNO. 450, INT'L UNION OF OPERATING ENGRS.579credible testimony where he professednot beingaware of these closed-shop condi-tions.It is believed that as superintendent, he must not only have known of theseillegalhiring arrangements but he must have also acquiescedin them inorder forthem to have become operative.Another consideration for finding that the Union's hiring hall was operated undera closed-shop arrangement is the fact that although the Union denied this, the denialswere voiced by witnesses in response to leading and suggestive questions propoundedby Respondent's counsel. By reason of the leading and suggestive character of thequestions, less weight has been given to these witnesses' testimony than ordinarilywould be given to their answers to such questions.Before leaving the matter of credibility, it might be well to consider what probativevalue should be given to the witnesses' affidavits in resolving the issues in this pro-ceeding.A field examiner of the Board investigating this case prior to the hearingobtained voluntary sworn statements which were executed by Superintendent Farmerand A. V. Looper, construction superintendent of the Company.19No objection wasmade to their reception in evidence. Both Farmer and Looper testified at the hearing,were cross-examined by the Union, and neither of them repudiated their sworn state-ments. Both of them testified that their affidavits were true to the best of their knowl-edge.Farmer, at the hearing, made certain explanations of immaterial and minorinaccuracies in his statement which did not impugn the substantive allegations in hisaffidavit. Both Farmer and Looper testified that they read the statements and initialedeach page before they were signed.InCounty Electric Co., Inc.,116 NLRB 1080, the Board credited testimony ofwitnesseswhich was not inconsistent with the statements contained in affidavitsthey gave to a field examiner of the Board. In that case, the statements werethose of "responsible representatives" of a party to the proceeding. In the instantproceeding, however, Looper and Farmer are supervisory officials of TellepsenConstruction Company which is not a party, but which the record shows wasin part delictowith the Respondent Union 20To hold that the Company's non-joiner, for reasons which the record fails to disclose, should be a distinguishingcircumstance which renders the rule enunciated in theCounty Electriccase,supra,inapplicable, is a distinction without a difference and ascribes greater importanceto assumed technical and procedural difficulties which have neither practical realitynor legal substance.No sound reason is evident for differentiating under theunique circumstances in this case between affidavits given by parties and nonparties,particularly where the partynot joinedis equally responsible with the Respondentinasmuch as it was in privity with and acquiesced in thisillegalhiring-hall arrange-ment.To not give substantive validity to the allegations in Farmer's and Looper'ssworn statements insofar as they are not inconsistent with and supportotherinde-pendent evidence introduced by the General Counsel, would be disregardful of thefacts in this case in that the illegal hiring-hall arrangement was necessarily con-sensual so that the company officials were as intimately acquainted with the factspertaining to it as the Union. If Farmer and Looper, officials of Tellepsen, werecompetent witnesses to testify as to themannerin which the hiring hall was oper-ated with respect to job applicants referred to Tellepsen by the Union,no reasonis logically apparent why the swornstatementsthey gave prior to the hearing asto these samecircumstanceswere not of probative value insofar as being corrobo-rative of one version of the facts in issue, particularly where Farmer's consent wasnecessary to effectuate this hiring arrangement in order for it to be operative.Moreover, these statements were given at a time when the occurrences relatedtherein were more fresh in the minds of these witnesses than when they testifiedat the hearing.Therefore,reliancehas been placed uponstatementsmade inFarmer's and Looper's affidavitsinsofar asthey are corroborated byotherinde-pendent evidence in the casethat an illegalhiring-hallarrangementexisted be-tween the Union and the Company 21Ultimate Findings and Conclusions1.The alleged discriminatory hiring-hall arrangementsBased upon the entire record and the credibility resolutions made above, it is foundthat the Respondent's hiring hall operated in the following manner. The mastermechanics who have hiring duties and were all union members and who supervisedthe operating engineers working under them were required to have the Union's impri-19General Counsel's Exhibits Nos. 5, 6, and 7.29H. M. Newman,85 NLRB 725, footnote 15.2 See 2 Corpus Juris Secundum, page 987, andMita v. Bonham,25 F. 2d 11 (C.A. 9). 580,DECISIONS. OF NATIONAL LABOR RELATIONS BOARDmatur before the Company could hire them.22The master mechanic, in turn, hiredthe operating engineers.23The company superintendent would enumerate to themaster mechanic the number and categories of operating engineers and allied classifi-cations required to staff the detail. The master mechanic would then contact theUnion's hiring hall and relay to the Union's business agent the number of men re-quired, specifying the qualifications required of each man.After the master mechanic had made his request to the Union, the business agentwould select the men whose names were highest on the out-of-work list and qualifiedfor the particular jobs.The Union's business agent would then give these men referral,slips and dispatch them to the job site where their services were required.24As no job applicant except a union member could obtain a job-referral slip, it was.necessary for him to join the Union before his name could be placed on the out-of-work list. In order to get on the out-of-work list, an applicant would have to appearfirst before the Union's examining board.At the time he presented himself for thisoral examination, he paid one-half the Union's initiation fee. Shortly thereafter, theUnion notified the applicant whether he had passed the examination. If he was.successful in his examination, he was admitted to union membership and his nameplaced at the bottom of the out-of-work list.Upon being referred by the Union, the job applicant presented himself at Tellepsen's:personnel office at plant A or B where he showed his job referral slip to the Com-pany's timekeeper.25This referral slip, which is signed by the business agent, bears,the date of the referral, the applicant's name, and a statement that he is qualified tooperate specifically named construction equipment. (General Counsel's Exhibit.No. 8.)The Company's timekeeper then processed the applicant by having him° fill outcertain employment forms and other prescribed formalities preparatory to placinghis name on the payroll.26He then reported to the union steward of the detail towhich he had been dispatched and to whom he gave his job referral slip.27DiscussionThe agreement entered into between the Company and the Union does not on itsface discriminate against nonmembers.Unlike a patently illegal closed-shop contractby virtue of which employers are required to hire only such persons as are membersof the contracting union, the contract between Tellepsen and the Union requires inarticle IV only that the Company "recognize the Unionas a sourcewhen in need ofemployees." (See appendix B.)However, the test of the legality of a hiring-hallagreement is not necessarily determined by its patent provisions but whether in its22This is evidenced by Farmer's being required to obtain union approval for Ritten-berry's inchoate promotion to master mechanic.This is further confirmedby the factthat whenCannard took over the job for which Rittenberry was originally slated,FarmerfirstobtainedChennault'sapproval for the substitution of Cannard as master mechanicin place ofRittenberry.23The superintendent told the master mechanic what he wanted done but left themanner in which the work or result was to be accomplishedto the mastermechanic'sjudgment.24Although Farmer testified"men" are hired at the project site, Looper, constructionsuperintendent, testified on redirect examination that those employees who were hiredat the project site were"crafts other than engineers,"and to his knowledge he had neverhired an engineer at the project site.25 Inasmuch as the allegations of the complaint are limited to the hiring arrangementswhich were in effect at Tellepsen's plants A and B projects,the frame of reference inwhich these findings are made are confined to those two projects.25 In this regard, it is significant that Farmer testified he had never rejected a man,reporting for work at the project site who had been referred by the Union.27Althoughthe record is not clear in this regard,there is some indication that where adetail does not have a union steward,the responsibility of enforcing the Union's workingrules devolves upon the master mechanic who in-such situations actsIn a dual capacity.However,in such situations,itappears that the dominating interests of the mastermechanic lay with the Union,perhaps, because his appointment to this position requiredunion approval.Furthermore,he had to be a union member, his oath required him tohire only union members, and both Cannard and Frazier,master mechanics,testified theyabided by their union's constitution so that it would appear, and is so found,that theyalso acted as -agent of their union.SeeGrove Shepherd Wilson & Kruge,Inc.,109^NLRB 209, 215. LOCAL UNION NO. 450, INT'L UNION OF OPERATING ENGRS.581-operationitresults in unlawful discrimination to nonmembers of the contractingunion.28In applying this test to the facts in this case,it is found that such discrimina-tion against nonmembers did exist,and that both the Company and the Union con-templated and understood that the Union in supplying personnel would discriminatein favor of union members who were in good standing.At theRespondent'shiring hall,jobs were assigned in rotation from the out-of-work list which was maintained exclusively for those union members who hadregistered as available for the jobs for which the particular applicant was qualifiedand over which the Union had jurisdiction.29Consequently, the Union in the opera-tion of its hiring hall caused discrimination by not making available the registrationand referral facilities available to nonmembers on the same terms and conditions asitwas available to members.30Nor is there any doubt that the Company's practices in hiring operating engineersconformed to the insistence of the Union upon a closed shop and that such illegalpractices were acquiesced in by Tellepsen. The practice of the parties thereto clearlyestablishes that they mutually interpreted and administered the contract as one requir-ing preferential hiring of union members. Any doubt as to this conclusion is dispelledby article XXIII, subdivision 3, section 3(a) of Respondent's constitution whichprovides,in part, that"Each member shall hire none but those in good standing witha union having jurisdiction over the work to be done... 31However, argues the Respondent, even though this provision of the constitutionwhich requires union members to hire only union members is illegal,nevertheless itwas never enforced.This contention lacks merit because the Board has held thatwhere the challenged provision involved is illegal on its face, as here, it is immaterialthat the provision has never been enforced,32 or has been orally rescinded.33More-over,itwould appear that where a party seeks to show that an unlawful provision hasnever been enforced,it should be more closely scrutinized and a distinction madebetween its admissibility in an unfair labor practice proceeding and a representationproceeding.34Furthermore,assuming that this constitutional provision of the Unionwas never enforced, there is no assurance it may not be enforced in the future. Themere presence of this provision in the constitution is an effective means wherebyobedience by its members can be insured.35 Besides, there is evidence in the recordfrom which it might be concluded that the Respondent did not enforce the above-cited28N.L.R.B. v. National Maritime Union,175 F. 2d 686 (C.A. 2), cert. denied 338 U.S.954, rehearing denied 339 U.S. 926. See alsoGrove Shepherd Wilson & Kruge, Inc.,supra; International Brotherhood of Teamsters, etc., Local 182, etc. (Lane ConstructionCorporation),111NLRB 952 ;GilWyner Construction Company,112NLRB 714;N.L.R.B. v, Philadelphia Iron Works, Inc.,211 F. 2d 937 (C.A.3) ; Eichleay Corporationv.N.L.R.R..206 F. 2d 799 (C.A. 3).25 Pierce,theRespondent Union's business manager, testified "at least 98 percent ofthe people that work on construction work that operate equipment in the Freeport areabelong to our local union."This would appear, it seems, to corroborate the finding madeherein that preexisting union membership was a prerequisite to obtaining employment.:wRespondent's contention that the General Counsel failed to prove discriminationagainst nonunion applicants is contrary to the finding made herein.However, argumenta-tively assuming this to be so, Respondent cannot escape liability for this reason because"it was certainly reasonable to conclude that no one applied because it appeared futile todo so" in the face of the Union's known discriminatory operation of its hiring hall.Eichleay Corporation v. N.L.R.B.,206 F. 2d 799, 803 (C.A. 3). See alsoN.L.R.B. v.Gottfried Baking Co., Inc.,210 F. 2d 772 (C.A. 2) ;Consolidated Western Steel Corpora-tion,108 NLRB 1041, 1044.31This provision is particularly significant when it is considered that all mastermechanics were union members. See also article XV, section 3(h) of the constitution(appendix C,), andN.L.R.B. v. International Brotherhood of Boilermakers,232 F. 2d393 (C.A. 2).32F. G. Kress Box Company,97 NLRB 1109;Regal Shoe Company,106 NLRB 1078.33 Seaboard Terminal and Refrigeration Company,114 NLRB 1391, 1392-1393;Ketchum& Company, Inc.,95 NLRB 43;Flint Lumber Company,85 NLRB 943;Reading HardwareCorporation,85 NLRB 610, 612.34Metropolitan Life Insurance Company,90 NLRB 935. See alsoHawaii Teamstersand Allied Workers Union (Oakley Dahlberget al.d/b/a Waialua Dairy),111 NLRB 1220,1228-1231, where it was held that parol evidence is not admissible to prove a secretcontract clause as a defense to an unfair labor practice charge against a union,35A. & M. Woodcraft, Inc.,85 NLRB 322, 323-324, 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitutional provision because it was aware of its illegality so that such an explana-tion instead of being an answer only serves to confirm its illegality.36The Supreme Court held inRadio Officers' Union, etc. v. N.L.R.B.,347 U.S. 17,53, that Section 8(b)(2) is violated if the union causes an employer to engage inconduct which would violate Section 8(a)(3). It is found, therefore, that theRespondent Union violated Section 8(b)(2) of the Act by entering into an oralarrangement with the Tellepsen Construction Company with respect to the operatingengineers and allied classifications employed at its plants A and B, whereby the Com-pany had an unlawful exclusive hiring arrangement with the Union which was in-tended to and did give preferential employment to members of the Union therebydiscriminating against nonmembers.372.The alleged failure to promote RittenberrySometime between the latter part of April or early part of May 1955, Farmer,superintendent of Tellepsen, told Rittenberry, the Charging Party, that he had intendedto promote him from his then present position of operating engineer to the supervisoryposition of master mechanic but that the Union's business agent, W. C. Chennault,would not agree to it because Rittenberry had not been a member of the Union for3 years.Section 15(G) of the collective-bargaining agreement entered into between theRespondent Union and Tellepsen provides that all master mechanics must have 3years' or more experience at their trade. However, the Respondent Union interpretedthis provision of the collective-bargaining agreement to require that the person beingconsidered for promotion to the position of master mechanic must have been a mem-ber of the Union for at least 3 years. The Union's denial of the Company's requestthat Rittenberry be promoted because he was not a union member for 3 years (al-though his extensive experience was known by Chennault) is a violation of the Actsince it constituted discrimination with respect to his "tenure of employment" as theprospects for promotion were among the conditions of his employment.As theRespondent Union was responsible for Chennault imposing this discriminatory con-dition on Rittenberry's promotion, it thereby caused the Tellepsen Construction Com-pany to discriminate against him in violation of Section 8(a)(3) and thereforeviolated Section 8(b)(2) of the Act.383.The alleged discrimination against Rittenberry due to his failure to picketThe Union went on strike on July 2, 1955, at a time when Rittenberry was on vaca-tion.When the strike terminated, Rittenberry went to the union hiring hall on August15 and requested Chennault to send him back to work.39Chennault told him therewas no job available for him and, furthermore, inasmuch as he had not picketedduring the strike his name would be placed at the bottom of the out-of-work list 40Moreover, said Chennault, the Union had recently passed a resolution that any mem-ber who had failed to picket would have his name placed at the bottom of the out-of-work list, and fined $7.50 for each tour of picket duty he had missed.Rittenberry3eHomer E. Pierce, business manager of Respondent, testifiedon cross-examinationthat the Union's attorney advised him in 1952 or 1953 that "there may be a questionabout" the legality of certain provisions in the Union's constitution.s7Decisionwas reserved at the hearing on Respondent's motion objecting to theadmissibility of evidence which was offered to prove that the Union accorded referralpreference to those members on its out-of-work list who were issued certain types of "workbooks."The motion is hereby granted as this evidence is beyond the scope of the allega-tions in the complaint and therefore not litigable.'N.L.R.B. v. Belt AircraftCorporation,206 F. 2d 235 (C.A. 2).39 Respondent's contention that Rittenberry'sname wasnot placed on the out-of-worklist because he had not requested it, although it is undenied that he requested Chennaultto send him back to work on August 15, appears to have an aura of hair-splitting and toevince an undue preoccupation with semantics which may not be employed in construingthe Act.SeeN.L.R.B. v. MetallicBuildingCompany,204 F. 2d 826 (C.A. 5).Moreover,Chennault testified that there was a "thorough understanding" that those employeeswho were working before the strike would, upon termination of the strike, be sent back towork on the equipment they had been operating immediately before the strike. SeePacific American Shipowners Association,98 NLRB 582, 588-589, where the Board heldthe discriminatees were entitled to be redispatched to their prestrike jobs even thoughthey made no such request.noRittenberry was the onlyunion member whofailed to walk the picket line duringthe strike. LOCAL UNION NO. 450, INT'L UNION OFOPERATING ENGRS.583remonstrated with Chennaultexplainingthat he was on his vacation and that no onefrom the Union contacted him on his return to request that be do picket duty.Furthermore, argued Rittenberry, there was no necessity for his name being placedon the out-of-work list because he had been employed by Tellepsen immediately priorto the strike and he therefore considered himself upon termination of the strike as stillworking for the Company and entitled to return to work. Chennault, however, wasadamant.Rittenberry then offered to pay the fine of $22.50 (assessed on the basis of$7.50 for each of the three tours of picket duty he missed) but Chennault told himthat even if he accepted the $22.50 fine, he would still have to go to the bottom of theout-of-worklist.41Subsequent to this conversation with Chennault at the union hall, Rittenberry spoketo Cannard, his master mechanic, on three occasions to ascertain what was his jobstatus.On each occasion, Cannard told him that he had been instructed by the Unionnot to request Rittenberry until he had the picket line "matter straightened up withthe Union."Until such time as he had, Cannard informed Rittenberry, he could notask for him.Rittenberry also testified that shortly after the strike ended, he sawFarmer who told him that his job was still open.42 This was confirmed by Farmerwho placed the incident as occurringsometimein August after the strike.Rittenberrydid not return to work until March 20, 1956, when Chennault dispatched him to theTellepsen project, when Construction Superintendent Looper interceded with Chen-nault on Rittenberry's behalf on March 19 and receivedunionclearance.Under Section 8(a)(3) of the Act, it is an unfair labor practice for an employer"by discrimination in ... employment . . . to encourage or discourage membershipin any labor organization...."By Section 8(b)(2) of the amended Act, this pro-hibitionwas extendedto unions,which were forbidden "to cause or attempt tocause anemployer to discriminateagainst anemployee in violation of subsection(a)(3)...."Therefore, subject to a proviso permitting discharge of employeesfor failure to pay union dues and initiation fees pursuant to a union-security agree-ment, an employee may not be subjected to job discrimination at the hands of theunion. And where, as here, there was no union-security agreement in effect, this is notencompassed within the Respondent's defense nor considered hereinafterin resolvingthe issues in this proceeding.The legislative history of Section 8(b) (2) shows that Congress sought to eliminateunion abuses of control over employment.43The statutory scheme clearly establishes,and its legislative history conclusively confirms, that a labor organization is divestedof all control over employment for the purpose of either advancing or retarding anemployee's exercise of his right to participate in or to forego union activity.44The Supreme Court in theRadio Officers'case 45 said:The policy of the Actis to insulateemployees' jobs fromtheir organizationalrights.Thus §§ 8(a)(3) and 8(b)(2) were designed to allow employees tofreely exercise their right to join unions, be good, bad,or indifferent members,or abstain from joining any union without imperiling their livelihood....As the Supreme Court ruled in theRadio Officers'case,supra,a union may notapply its rules against its own members, so as to cause job discrimination by employ-ers.While the proviso to Section 8 (b) (1) (A) protects the union's right to prescribeitsownrules with respect to the acquisition or retention of membership therein, itdoesnot authorize the union to extend the effective scope of those rules so that theydetermine the right of a member to the acquisition or retention of a job.46The Respondent argues, however, that there is no evidence that it requested theCompany not to reemploy Rittenberry after the strike terminated.Assuming but11The Union's insistence that Rittenberry go to the bottom of the out-of-work list evenifhis proffer of the fine were accepted constitutes further evidence of discriminatorymotive.42 After Rittenberry filed his charge with the Board on September 1, 1955, Chennaultrequested Farmer to give him a letter stating that Rittenberry no longer had a job withTellepsen.Farmer refused to give Chennault such a letter.u H. Rept. 245,80th Cong.,1st sess., p.34; S. Rept. 105, 80th Cong.,1st secs., pp. 6, 7,21, and 22; H. Conf. Rept.510, 80th Cong.,1st sess., p.44; 93 Cong.Rec. 3837, 4135,4191, 4193, 4432, 4886, 4887; S. Rept. 986, part 3, 80th Cong., 2d sess., p. 52." SeeUnion Starch & Refining Co. v. N.L.R.B.,186 F. 2d 1008 (C.A. 7), cert. denied342 U.S. 815, 87 NLRB779; N.L.R.B. v. Electric Auto-Lite Company,196 F. 2d 500(C.A. 6) enfg. 92 NLRB 1073;N.L.R.B. v. Eclipse Lumber Co., Inc.,199 F. 2d 684(C.A. 9), enfg. 95 NLRB 464;Allied Aviation Fueling of New York, Inc.,113 NLRB 111.+sRadio Ofcers' Union,etc. v.N.L.R.B.,347 U.S. 17, 40, affg. 196 F. 2d 960, enfg.93 NLRB 1523.16N.L.R.B. v. Philadelphia Iron Works, Inc.,211 F. 2d 937, 940-941 (C.A. 3). 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot deciding this to be so, the Board and the courts have held that such refusal undersuch circumstances nevertheless constitutes a violation of Section 8(b)(2) becausethe refusal to return Rittenberry to his job was the proximate result of the discrimi-natory referral and hiring arrangement.As the Respondent is responsible for theunlawful hiring arrangement, it is also responsible for its reasonably-to-be-anticipatedresults.47Moreover,MasterMechanic Cannard was forbidden by the Union torequest Rittenberry.Also, the Respondent argues that the General Counsel has not proved that therewere jobs available to which Rittenberry could have been referred after the strike.The fallacy of this contention is that it fails to take into account that the Union'srefusal to even consider Rittenberry for employment on an equal basis with the othermembers because of his neither walking the picket line nor paying the fine, and thatthe Union's refusal to place his name on the out-of-work list when the strike endedwas unlawful discrimination.This denial of equal access to the available jobs wasin itself and without more a restrictive imposition in violation of the Act.Under the circumstances described above, it is found that the Respondent Unionprevented Rittenberry from returning to work until March 20, 1956, because he hadfailed to walk the picket line during the strike.48This discrimination, based onRittenberry's failure to aid the Union in its strike, tended to "encourage ... member-ship in [a] labor organization," even though Rittenberry was already a member ofthe Union, in the sense that it was aimed at compelling obedience to union policy.This discrimination, demonstrating the Union's strength, tends to encourage non-members to join it and other members to retain their membership.Therefore, it isfound that the discrimination against Rittenberry was proscribed by Section 8(a)(3)of.the Act, as he was entitled to be redispatched to his pre-strike job when it wasavailable, and the Union, by causing Tellepsen to so discriminate, violated Section8(b)(2) 49By the same conduct the Respondent Union also violated Section 8 (b) (1) (A).That section safeguards employees against restraint and coercion by a labor organi-zation "in the exercise of the rights guaranteed in Section 7." Section 7 confers on anemployee the right to "assist labor organizations and to engage in other concertedactivities ... or other mutual aid or protection"; but it also confers on employees theconverse right "to refrain from any or all of such activities" except as limited by avalid union-security agreement.Rittenberry had the right to "refrain" from assistingthe Union in its picketing activities and this abstention is protected from restraint andcoercion.50The Union's contention that the proviso to Section 8(b)(1)(A) immu-nized its conduct is rejected.This proviso provides that a union shall have the rightto prescribe its own rules with respect to acquisition or retention of membership inthe Union.The Union can prescribe its own rules with respect to the acquisition orretention ofmembershipin the Union, but the Union cannot under cover of that rightrequire conformity with the resolution it passed nor enforce its asserted rights in sucha way as.to deprive one of its members of hisemployment.51The inescapable effectof requiring adherence to the Union's resolution penalizing members for failure tocomply was that existing members were compelled to picket in orderto remain ingood standing with the Union so as to preserve their opportunity for employment andthus remain eligible for assignment to jobs.Rittenberry was thus penalized by thedenial of employment with the Company because of his failure to picket. It wasagainst such deprivation of the opportunity to work that Section 8 (b) (1) (A) wasdirected.524,Alleged threats by Union with respect to charges filed by RittenberryOn May 13, 1956, Earl E. Ford, one of the Union's business agents, came to Ritten-berry's home and asked him "to change [his] statement, reword [his] statement .. .-Del D. Webb Construction Company,95 NLRB 75, 82;Mundet Cork Corporation,96NLRB 1142, 1149-1150;Turner Construction Company,110 NLRB 1860;Childs Com-pany,93 NLRB 281.481t is noteworthy that even on March 20 It was still necessary for the Company toobtain union clearance before Rittenberry could return to work.4eMinneapolis Star and Tribune Company,109 NLRB 727.60 Contrary to the General Counsel's contention, this is not to be construed as holdingthat the imposition of the fine is violative of Section 8(b) (1) (A) as the proviso to thissection precludes any such interference with the internal affairs of a labor organization.American Newspaper Publishers Association,86 NLRB 951, 955-957;Minneapolis Starand Tribune, supra, p.729.See volume 2, Legislative History of the Labor ManagementRelations Act, pages 1139-1141.5 'Marlin Rockwell Corporation,114 NLRB 553, 561.53 93 Cong. Ree. 4436; see also 93 Cong. Rec. 4021, 4023, 4435. LOCAL UNION NO. 450, INT'L UNION OF OPERATING ENGRS.585and drop the charges that [he] had filed with the Board." Ford told him that if hedid not, his union book would be taken from him, thus precluding him from working.On May 24, 4 days before the hearing commenced in this proceeding, Frazier, amaster mechanic at Tellepsen, invited Rittenberry to his home to meet with HomerPierce, business manager of the Respondent Union. Pierce also told Rittenberry thatif he did not drop the charge he would be unable to work in the construction industrywithin the jurisdictional area encompassed by the Union.It is found by this course of conduct whereby theseunionofficials threatenedRittenberry, the Charging Party, with loss of his job unless he withdrew or changedthe charge he filed with the Board that the Union coerced and restrained Rittenberryin the exercise of rights guaranteed in Section 7 of the Act, thereby violating Section8(b) (1) (A). Threatening Rittenberry with loss of employment was the most virulentform of restraint and coercion, for there is little to which a worker is more sensitivethan loss of his earning capacity.The Respondent Union's conduct, therefore, fallswithin the ban of the plain meaning of Section 8(b) (1) (A).53THE REMEDYIt having been found that the Respondent Union was engaged in and its engagingin unfair labor practices, it will be recommended that it cease and desist therefromand take affirmative action necessary to effectuate the policies of the Act.Having found that the Respondent has violated Section 8(b) (1) (A) of the Act byrestraining and coercing J. R. Rittenberry, the Charging Party, when it threatenedhim with loss of his livelihood if he did not change or withdraw the charge he hadfiled with the Board, it will be recommended that it cease and desist therefrom.Itwill be recommended that J. R. Rittenberry be made whole for any loss of paysuffered by him as a result of the discrimination practiced against him by the Re-spondent Union because he failed to picket during the strike. In computing the backpay due the Charging Party, the customaryformula of the Board shall be followed.54There has been considerable testimony in the record as to when subsequent to thetermination of the strike a job was available for Rittenberry.The General Counselargues that where there existed a discriminatorily operated hiring hall as here, backpay should not be computed from the date a job was available but from the date ofthe commencement of the discrimination since the Union's action caused Rittenberryloss of earnings and, therefore, it should be chargeable for the consequences flowingtherefrom.However, the Board has held that no back pay accrues until work be-comes available 55 It is clear from the record that Rittenberry asked Chennault,business agent of Respondent, to return him to his job on August 15, 1955, and thatChennault refused his request for proscribed reasons. It will be recommended, there-fore, that Rittenberry be made whole for any loss of pay he suffered by reason ofthe Respondent's discrimination against him, by payment to him of a sum of moneyequal to the amount he would have earned as wages from the date a job was availablefor him to March 20, 1956, the date when he returned to work. Thus, while it appearsthat at the precise moment when Rittenberry requested to be sent back to his job onAugust 15 his job was not available, it is clear thatallof Tellepsen's striking employ-ees were back at work by December 13 and that but for Rittenberry's failure to walkthe picket line, he would have been back on his job by at least that date.Rittenberrytestified that both Looper and Cannard informed him that the truck he had operatedimmediately prior to the time he went on vacation was working on or about November22, 1955.However, the record was not sufficiently developed with respect to deter-miningthe exact date when a job became available. In any event, as a matter ofBoard procedure,such question can be more appropriately handled as a compliancematter.56In view of the Board'sruling inH. E. Stoudt&Son, Inc.,114 NLRB 838,841-842, it will be recommended that the Respondent W. C. Chennault, business agentof Respondent,should not be held personally liable for the reimbursement toRittenberry.'Local 294,InternationalBrotherhoodof Teamsters,etc. (Valetta TruckingCompany),116 NLRB 842; cf.TextileWorkers Union of America, CIO (Personal Products Corpo-ration),108 NLRB 743, 749.F.W. Woolworth Company,90 NLRB 289.esSwinertonand Walberg Company,94 NLRB 1079, 1080, enfd. 202 F. 2d 511, 515-516(C.A.9) ; Seabright Construction Company,108 NLRB 8, 9.seWhere an illegal hiring arrangement exists, the applicant need not continue to re-apply to establish that he is a victim of a discriminatory hiring policy.Daniel HammDrayage Company,Inc.,84 NLRB 458, 460, enfd. 185 F. 2d 1020 (C.A. 5). 586DECISIONSOF NATIONALLABOR RELATIONS BOARDThe complaint alleges that the Respondent "has illegally and coercively collectedinitiation fees and dues from the employees pursuant to the.closed shop hiringarrangement."The record, however, is not sufficiently developed with respect towhether dues and initiation fees were unlawfully collected from Tellepsen's employeesalthough Rittenberry testified he paid an initiation fee.Therefore, this matter is leftto the compliance stage of this proceeding for determination in accordance with therule enunciated inJ.S.Brown-E. F. Olds Plumbing & Heating Corporation,115NLRB 594.57The record demonstrates that the Union does not refer applicants for employmentto Tellepsen Construction Company on a nondiscriminatory basis and that its referralpractices are inconsistent with the nondiscriminatory operation of a hiring hall.TheUnion has maintained and enforced agreements, understandings, and practices inviolation of Section 8(b)(2) of the Act which contain and involve terms and condi-tions of employment requiring compliance with qualification standards unilaterallydetermined by the Union before a job applicant can even be considered for employ-ment with no voice given the employer to accept or reject anyone referred by theUnion.Accordingly, it will be recommended that the Respondent Union cease anddesist from requiring employers for whom it supplies personnel to agree to anyarrangement, oral or written, which by its terms require these employers to discrimi-nate against employees who are not members of the Respondent in regard to theirhire or tenure of employment or any term or condition of employment except inaccordance with the proviso in Section 8(a)(3) of the Act.Furthermore, it shallbe recommended that the Respondent cease and desist from requiring job applicantsto first apply for or obtain membership in the Union or obtain clearance from theUnion before they can be eligible for employment.It having been conceded and found that the Union maintains contractual relation-ships with contractors other than Tellepsen, it is reasonable to anticipate that theUnion will also discriminatorily require union membership or referral as a conditionof employment by employees, or prospective employees, of such other employers withwhom the Union maintains contractual relationships.Because it is believed that toeffectuate the policies and purposes of the Act it is necessary to have a remedial orderwhich is coextensive with the violations which are reasonably to be anticipated, it isrecommended that a cease-and-desist order be issued enjoining the Union from com-mitting this and similar violations against employees of any other employer providedsuch other employers are employers over whom the Board would assert jurisdictionin an appropriate proceeding.International Brotherhood of Teamsters, etc. (De-Prizio Construction Company), supra.Section 10(c) requires not only that the equities between employers, labor organi-zations, and employees be balanced but that the remedy remove and eliminate ob-structions to commerce for the public benefit. Because Tellepsen has not been joinedin the complaint as a respondent in this proceeding, this case presents a novel problemwith respect to fashioning a remedy which will undo the effects of the Respondent'sunfair labor practices.58Consequently, the affirmative remedial action which canbe ordered is necessarily limited and renders difficult, if not impossible, accomplish-ment of the congressional mandate of undoing the effects of the unfair labor practicesfound herein.Merely because Rittenberry would be compensated for the discriminatory treatmenthe received does not necessarily effectuate the public policies of the Act.Undoingthe effects of the unfair labor practices goes beyond this: it envisages publicly signifi-cant rights of all the employees who are represented by the Union.Discriminationexercises a restraining and coercive effect upon the rights not only of the immediatevictim but upon the rights of all present or future members of the Union; it impressesupon them the danger to their welfare and security if they should incur the displeasureof their Union. If these rights are being impinged upon, or perhaps disregardedentirely, then it is important that those rights be restored and the cause thereforeradicated.Accordingly, the remedy should not only restore the victim of the dis-crimination to the position from which he was unlawfully excluded, but also, andmore significantly, it should dissipate the coercive effects upon other employees whomay desire other avenues of self-organization to be opened up to them but who havebeen discouraged or prevented therefrom by the threat to them implicit in the dis-crimination suffered by a fellow member who incurred the displeasure of their repre-sentative:To say that the Act provides these employees with a means whereby they57 See article XXIII, subdivision 7, beginning at page 93 of the Respondent's constitu-tion (General Counsel's Exhibit No.4) ; International Brotherhood of Teamsters etc.,Local 179 (De Prizio Construction Company),110 NLRB 287, 288.°Section 10(e) of the Act. LOCAL UNION NO. 450, INT'L UNION OF OPERATING ENGRS.587can rectify their predicament seems somewhat naive and unrealistic when the eco-nomic reprisals inherent in this situation are considered.An order merely requiring the Respondent to cease and desist from giving effectto its currently existing discriminatory hiring-hall arrangement does not, in the opinionof the Trial Examiner, adequately remedy the situation disclosed by this record,because the Union will continue to retain the accrued benefits gained through itsviolation of the Act. It would seem that the effect of the violations under this illegalhiring-hall arrangement are such as to make it inequitable to permit the Respondentwho has not been certified by the Board as the collective-bargaining agent of theemployees to enjoy continued representative status which it may have perhapsacquired and presumptively strengthened over the years by means of this illegalhiring-hall arrangement.The Board has recently indicated its concern in an analogous situation 59 wherean employer had neglected to obtain his workers' consent to be represented by abargaining agent when he signed an employer association contract with a union.TheBoard held that the employer's action was illegal since his employees were not givenan opportunity to vote on the question of whether they wished to be represented onan overall basis by the Union.Moreover, it would seem that the prize of recognition of a union by an employershould not be utilized by a union to coerce workers into becoming or remainingmembers of a union which the workers may be found to have never had a choice inselecting or if the employees' right to choose their own representative was barred bythe employer's entirely independent action.Similarly, by thus conditioning employ-ment on preexisting union membership, the Board's performance of its duty to deter-mine what union, if any, the majority wants, may not only be blocked but may resultin statutory stultification.So too, in this proceeding, plenary effectuation of the statutory policies and purposescannot be achieved because of the insufficiency of the parties and the deficiency of thecomplaint, with its consequential limiting of the issues.Therefore, an adequateremedy can not be fashioned nor a determinative order issued which will eradicateallthe resultant effects of Respondent's unfair labor practices.soWhether under theissues drawn by the pleadings and the record herein it would be proper, nevertheless,to issue an order prohibiting the Respondent Union from representing the employeesin collective-bargaining negotiations unless it is certified by the Board is not heredecided.This is an innovation more properly within the province of the Board.It is believed that the Union's unfair labor practices found above are potentiallyrelated to similar unfair labor practices and that danger of future commissions ofsuch unlawful acts may be anticipated from its past course of conduct.The preven-tive purposes of the Act will be thwarted unless the order is coextensive with thethreat.Accordingly, it is recommended that a broad cease-and-desist order shall issueagainst the Union, encompassing all employers within its territorial jurisdiction overwhom the Board would assert jurisdiction.CONCLUSIONS OF LAW1.Tellepsen Construction Company is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.Respondent Local 450 is a labor organization within the meaning of Section2(5) of the Act.3.At all times material herein, the Respondent W. C. Chennault was an agent ofthe Union within the meaning of Section 2(13) and Section 8(b) of the Act.4.The violative activities of Respondent set forth above, occurring in connectionwith the operations of the Company described above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.5.By restraining and coercing J. R. Rittenberry in the exercise of rights guaranteedto him in Section 7 of the Act, and by preventing him from engaging in employmentwith the Company and threatening him with loss of his job if he did not change orwithdraw his then pending charge which he had filed with the Board, the Respondent59Mohawk Business Machines Corporation,116 NLRB 248. See alsoJohn B. ShriverCompany,103 NLRB 23, 38, 39, 43.60 SeeEichleay Corporation v. N.L.R.B.,206 F. 2d 799, 804-806 (C.A. 3) ;MonolithPortland Cement Company,94 NLRB 1358. See alsoJulian FreirichCo., 86 NLRB 542,where a respondent employer who violated Section 8(a) (1) of the Act by unlawfullyassisting and supporting a union was ordered to withdraw recognition from the unionunless it was certified by the Board. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas engaged in and is engaging in unfair labor practices within the meaning of Section8 (b) (1) (A) of the Act.6.By preventing the Tellepsen Construction Company from promoting Rittenberryto a supervisory position and by causing the Company to discriminate against him,in violation of Section 8(a)(3) of theAct, the Respondent Union has engaged inand is engaging in unfair labor practices within the meaning of Section 8(b)(2)of the Act.7,The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication]APPENDIX BThe agreement between Respondent Union and the Houston Chapter of the Asso-ciated General Contractors, of which Tellepsen Construction Company is a member,provides in pertinent part as follows:ARTICLE IVEstimated ForcesIn order to economically and efficiently serve the building public, it is impor-tant to have experienced,skilled workmen.Contractors recognize the Union as asource of such skilled manpower and will, therefore,use it as a source when inneed of employees.The Unionagrees that when Contractors request employees,itwill exert every effort to supply skilled men.ARTICLE VIIIQualifying IntentIt is not the intent of either party hereto to violate any law or any ruling orregulation of any Governmentauthorityor State agency having jurisdiction ofthe subject matter of this agreement.Working ConditionsSection 15.-Master Mechanic, Assistant and Engineer Ratio(A)When as many as four (4) Operating Engineers are employed on anyone job, one shall be a master mechanic who may be required to work at histrade but shall receive a master mechanic's pay.(B)When there are six (6) or more Engineers employed on a job, one shallbe a master mechanic who shall not work with the tools but perform the custo-mary duties of a master mechanic.******(F) The master mechanic or assistant master mechanic shall have full andcomplete charge of the men under him and discharging of his men shall bedone through him.(G) All master mechanics and assistant mechanics must be practical mechan-ics of the craft they represent and have three (3) years or more of experienceat their trade.******Section 20.-General Conditions*******(I)The Steward shall be the representative of the Union on the job.Heshall not be discriminated against for any lawful Union activity and shall at alltimes be given ample time to take care of lawful Union business. The Stewardshall be appointed by the business representative and he shall be the last manto be laid off, provided that in the opinion of management, he is qualified to dothe work available.APPENDIX CThe constitution of the International Union of Operating Engineers provides in:Article XV, Section 2 (d).No member desiring to transfer into another local union shall negotiate for,accept or commence work until his clearance card has been accepted or a Jour- CIE GRAND UNION COMPANY589neyman Engineer's Temporary Permit shallhave been issued to him as herein-after provided. If and whenhis clearance card is accepted,he shall be governedby the wagescale rulesand by-laws of said Local Union.ArticleXV,Section 3 (a).Members of one Local Union shall not seek employment,be employed, orremain at work at the craft within the territorial jurisdiction of another LocalUnion without the consent of such other Local Union, whichconsent may beevidenced by its acceptance of the clearance card presented to it by the memberinvolved,as provided in the constitution or by the issuance of the temporary,permit hereinafter described.If the member involved does not present a clear-ance card to such other Local Union, or the Local Union to which theclearancecard is presented fails to act thereon, or the Local Union to whichthe clearancecard is presented acts thereon and refuses to affiliate such member,and the Busi-ness Representative of such other Local Union,in such cases,shall thereuponconsent to the issuance of the temporary permit(described herein)then themember involved shall be entitled to receive and required to secure successively,during the period within which said consent be granted and his work continue,such number of weekly journeymenengineers'temporarypermits if he is astationary engineer,as shall be issued to him by the said Business Representativeunder the regulations established by the General ExcutiveBoard.Such permitsshall, for the period issued,allow the holder thereof to seek, accept, and holdemployment within the territorial jurisdiction of such other Local Union out ofwhich said temporary permits shall be issued, but subject always to suchregula-tions as shall be imposed thereon by the General Executive Board.Article XV, Section 3 (c).No member of this organization shall be permitted to remain at work at thecraft in the territorial jurisdiction of any other Local Unionthan the one towhich he shall belong for a longer period of time than that covered by thetemporary permit issued to him, nor shall any such member working under theauthority conferred by a temporary permit be removed from said work orreplaced by a member of the LocalUnion issuing the said temporary permituntil the expiration of the period for which the said temporary permit was issued,unless such removal be for a good and sufficient cause.ArticleXV, Section 3 (h).,No temporarypermit as described in this article shall be issued to or usedby any personwho is not,at the time,either a member of the InternationalUnion of OperatingEngineers or an applicant for membership therein.Article XXIII, Subdivision 3, Section (a).Members of Local Unions shall conform to and abide by the Constitution,Laws,Rules,Obligationand Ritual,and the decisions,rulings, orders and direc-tions of any authority of the International Union empowered by this Constitu-tion to make them.Each member shall keep the Recording-CorrespondingSecretary properly and promptly notified of his residence and any change thereof.Each member shall hire none but those in good standing with a Union havingjurisdiction over the work to be done nor purchase commodities without theunion label thereon when otherwise possible.The Grand Union CompanyandRobert E. GrayLocal 294, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandRobert E. Gray.Cases Nos. 2-CA-5225 and 2-CB 1872. December 19, 1958DECISION AND ORDEROn July8, 195'8,Trial Examiner Herbert Silberman issued hisIntermediate Report in the above consolidated proceeding,findingthat.the. RespondentEmployer had engagedin and was engagingin. certain unfair labor practices in violation of Section 8 (a) (1)122 NLRB No. 68.